Citation Nr: 1116536	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for angina.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to an initial (compensable) rating for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 5, 1976, to July 26, 1976, and from September 2001 to April 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

A videoconference hearing was held in February 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The appeal as to issues 2-4 is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


FINDING OF FACT

At the February 2011 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative, that a withdrawal of this appeal is requested as to the issue of service connection for hyperlipidema.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and his authorized representative have withdrawn this appeal as to the issue of service connection for hyperlipidema, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal is dismissed as to the issue of service connection hyperlipidema.


REMAND

The Veteran claims service connection for angina (chest pain) and for headaches.  He also claims that a compensable rating is warranted for his service-connected hypertension.  Essentially, he asserts that his chest pains have increased in severity.  At the recent hearing, he described this pain as a feeling of "heaviness" and "stabbing" in the chest area.  (See hearing transcript at pg. 4.)  He asserts that his chest pains occur when his blood pressure is elevated.  (See hr. tr. at pg. 6.)  Presumably, it is argued that a cardiovascular disorder is demonstrated.  He also claims that his headaches are a precursor to his chest pains and elevated blood pressure readings.  (See hrg. tr. at pg. 10.)  Thus, it may be argued that they are secondary to his hypertension.  He points out that he is on several medications for his hypertension, to include nitroglycerin, but it is still not under good control.  (See hrg. tr. at 15.)  

Review of the claims file reflects that service connection is in effect for hypertension.  Service connection was granted for this condition upon rating decision in September 2008 in that while it existed prior to service, it was aggravated therein.  The Veteran was examined by VA in September 2008 and again in November 2009.  On neither occasion, did the evidence indicate diastolic blood pressure readings predominantly over 100, or systolic pressure predominantly 160 or higher.  However, as indicated above, at the subsequently held personal hearing, he testified that his cardiovascular symptoms had increased in severity.  Contemporaneous examination will be requested in the remand that follows below.  

As to the claim of service connection for angina (chest pain), it is noted that testing over the years (inservice and post service) has not shown cardiovascular disease.  This includes testing in recent years.  For example, echocardiogram in February 2008 and stress test, also in February 2008, did not reflect heart disease.  Moreover, upon hypertension examinations by VA in September 2008 and November 2009, no cardiovascular disease was diagnosed.  However, at the recent hearing, the Veteran testified as to increased cardiovascular pain and chest pressure.  Additional testing will be requested in the remand that follows below.  

As to the claim of service connection for headaches, it is noted that this condition was diagnosed after service.  Magnetic resonance imaging (MRI) in June 2005 showed post migraine process.  Migraine headaches were again diagnosed in October 2007, and a private physician reported in a June 2008 that migraine headaches could be triggered by his hypertension.  Additional testing is necessary to determine if current migraines headaches are secondary to service-connected hypertension.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his angina, hypertension, and headaches, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC/RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  The AMC/RO should schedule the Veteran for a cardiovascular examination to determine the diagnoses of any and all current cardiovascular disabilities and their relationship, if any, to his military service.  The entire claims folder must be made available to the physician designated to examine the Veteran, and the examination report must include discussion of his documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis or the lack thereof.  

The examining physician should review and address the service and post-service medical records, and specifically identify, by diagnosis, any current cardiovascular disability that the Veteran has, or indicate whether there is no cardiovascular disease.  Thereafter, he should render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any such currently-diagnosed cardiovascular disease (excluding hypertension) had its onset in or is otherwise related to military service.  For any cardiovascular disease found to have existed prior to the Veteran's military service, the doctor should render an opinion as to whether such disability increased in severity during service, and if so, whether such increase in disability was due to the natural progress of the condition.  If any pre-existing cardiovascular disability is found to have increased in severity during service, the examiner should specifically address the matter of whether the underlying disability, as opposed to just the symptoms, worsened during service.

It is imperative that the doctor's opinion reflects consideration and specific discussion of all pertinent medical evidence reflected in the record, to include a stress test conducted in 2000, an echocardiogram, catheterization, and stress test in 2002, as well as post service testing to include a 2008 echocardiogram and MRI.  

The examiner should also provide an opinion, if possible, as to the etiology of the Veteran's migraine headaches.  Specifically, the examiner is requested to provide an opinion as to whether it is it at least as likely as not (50 percent probability or greater) that the currently diagnosed migraine headaches are related to the service-connected hypertension?

If not, then are the migraine headaches aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected hypertension?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.  

The physician should also determine the current severity of the Veteran's service-connected hypertension.  All tests and studies deemed necessary should be performed and all clinical manifestations should be identified in detail.  

The physician must set forth all examination findings, along with the complete rationale for all comments expressed and conclusions reached, in a typewritten report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  

4.  To help avoid future Remand, the AMC/RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


